Citation Nr: 0424202	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-15 376A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for polyneuropathy as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for carotid artery 
disease as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 2002, and 
May 2003 by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By the 
December 2002 rating decision, the RO denied entitlement to 
service connection for polyneuropathy and carotid artery 
disease as secondary to service-connected diabetes mellitus, 
and further denied service connection for headaches and 
dizziness.  By the May 2003 decision, the RO denied 
entitlement to a TDIU.  

In June 2004, the Board issued a decision denying the 
veteran's appeal for an initial evaluation higher than 
30 percent for post-traumatic stress disorder (PTSD) and for 
an effective date earlier than April 23, 2001, for the grant 
of service connection for PTSD.  The Board declined to 
address the issues of entitlement to service connection for 
headaches, dizziness, polyneuropathy and carotid disease, and 
entitlement to a TDIU, noting that no substantive appeal 
addressing those issues had been received in the period 
allowed by law after the issuance of the statement of the 
case.  The RO subsequently advised the Board that a 
substantive appeal had in fact been received.  The case was 
returned to the Board and redocketed for the present 
supplemental decision.  

As to the issue of entitlement to a TDIU, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  




FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated as 
30 percent disabling since April 2001, and for diabetes 
mellitus, rated as 10 percent disabling since June 2002.

2.  The probative and competent medical evidence of record 
establishes that diabetic polyneuropathy is causally related 
to service-connected diabetes mellitus.  

3.  Carotid artery disease was not manifest during service or 
until many years thereafter; was not disabling to a 
compensable degree during the first post service year, and is 
not shown by the competent and probative medical evidence of 
record to be causally related to service-connected diabetes 
mellitus or any service-connected disability.  

4.  The competent and probative medical evidence of record 
does not establish that the veteran has headaches associated 
with a chronic acquired disorder that had its onset during 
service or that is related to service on any basis.  

5.  The competent and probative medical evidence of record 
does not establish that the veteran has dizziness associated 
with a chronic acquired disorder that had its onset during 
service or that is related to service on any basis.  


CONCLUSIONS OF LAW

1.  Diabetic polyneuropathy is proximately due to, the result 
of, or aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  


2.  Carotid artery disease was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in such service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  A disability manifested by headaches was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).

4.  A disability manifested by dizziness was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

It appears that the VCAA is applicable to the issues on 
appeal because the veteran's claims were received after 
November 9, 2000, the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  




VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the December 2002 and May 2003 rating 
decisions and the February 2004 Statements of the Case cite 
the law and regulations that are applicable to the appeal and 
explain why the RO denied the claims.  The Statement of the 
case sets forth the text of the VCAA regulations.  

In addition, in July 2003 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

In the present case, since the VCAA notification letter was 
sent to the veteran after the AOJ adjudication that led to 
this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice was not provided before the first AOJ 
adjudication of the claim, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  The veteran was given ample time in which to 
respond.  Thereafter, the statement of the case was issued.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal at the present time does not result 
in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  The Board finds that in the context 
of the entire record, the content requirements for a VCAA 
notice have been amply satisfied and that any error in not 
providing a timely notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The record 
reflects that the relevant evidence in this case has been 
developed to the fullest extent possible.  All available 
relevant service department and VA documents have been 
obtained.  The veteran has undergone several VA examinations 
to provide information regarding the issues on appeal and to 
obtain the requisite medical opinions.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  If 
not shown in service, service connection may be granted for 
various presumptive diseases, including arteriosclerosis and 
organic disease of the nervous system, shown to have been 
disabling to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  



Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  

In Allen, the CAVC held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis as in original).  
Thus, when post-service aggravation of a non service-
connected disorder is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing before the aggravation.  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

The veteran's service medical records contain no reference to 
complaints or findings of headaches or dizziness, or of 
complaints or findings suggestive of diabetes, 
polyneuropathy, or carotid artery disease.  Examination at 
the time of separation from service was negative for any 
pertinent abnormalities.  

The veteran's original claim for VA compensation was received 
in April 2001.  By a rating decision of May 2003, the RO 
granted service connection for diabetes mellitus pursuant to 
a regulatory change permitted the granting of service 
connection for Type II diabetes based on herbicide exposure 
pursuant to the decision in the case of Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d 1175, 1176 
(N.D. Cal. 1999).  See 38 C.F.R. § 3.309(e).  Service 
connection is also in effect for PTSD, rated 30 percent 
disabling since April 2001.  

Received in support of the veteran's claim was a large 
quantity of medical records obtained from the Social Security 
Administration covering the period since mid-2000, including 
statements from several private physicians, medical records 
from the Callaway Hospital, records from the Mayo Clinic, and 
records from Good Samaritan Hospital. 

The records from the Good Samaritan Hospital show that in 
July 2000 the veteran was admitted for transient ischemic 
attack (TIA)-like symptoms of three weeks' duration, 
including left facial tingling, slurred speech and visual 
changes with impairment of speech.  

He described a left occipital headache which was not 
excruciating.  He stated that having a headache was unusual 
for him.  He noted having a little tingling in his left arm 
at times.  He denied a history of heart disease or diabetes.  
An angiogram showed critical stenosis of about 99 percent in 
the proximal internal carotid artery on the right.  A right 
carotid endarterectomy was performed during the 
hospitalization.  

A report from Dr. VB (initials) dated in July 2001 noted that 
the veteran had had diabetes mellitus for the last six months 
which was in bad control.  He presented for a routine 
evaluation but complained of dizziness or lightheadedness.  
The clinical impression included diabetes mellitus, 
hyperlipidemia, and status post carotid endarterectomy with 
known occlusion of the left carotid.  

A summary of treatment received from Dr. RRS (initials) 
containing entries from July to September 2000 shows that in 
October 2000 it was reported that 25 days following his right 
carotid endarterectomy, the veteran was doing well.  He 
complained of occasional dizziness but no headaches.  

In December 2001 the veteran was admitted to the Callaway 
District Hospital with complaints of severe headaches which 
he had had for four days.  It was reported that he had had a 
rather stormy few months.  He had undergone a cervical spine 
decompression laminectomy at C3 to C7 in September 2001 with 
a complication of cerebral spinal fluid leak.  He had been 
hospitalized later in September 2001 for postoperative 
meningitis.  The assessment was headache, tension versus 
cluster.  

He was hospitalized at the Mayo Clinic in December 2001.  
During the hospitalization he underwent STA-MCA bypass for 
treatment of left carotid occlusion.  Episodes of shakiness 
were treated following the surgery.  It was noted that he had 
undergone endarterectomies on the right in 2000 and in 
May 2001.  

Records from the Callaway District Hospital show that in 
February 2001 the veteran was seen for a mass on a finger.  
It was noted that he had no history of diabetes or heart 
problems.  

Medical records from the Mayo Clinic dated in November and 
December 2001 are of record.  In December 2001 an STA-MCA 
bypass of the left carotid artery was performed.  

In statements dated in February 2002 and August 2003, the 
veteran's private physician, RJS (initials) stated that he 
had significant neuropathic complaints involving both upper 
and lower extremities consisting of intermittent numbness and 
a burning-type pain.  He had had the symptoms since at least 
June 2001.  The physician expressed the opinion that although 
the exact etiology of the neuropathy could not be determined 
and that the cause is multi-factorial, it was at least as 
likely as not that diabetes was a major contributory factor.

In statements dated in January and August 2003, Dr. RJS also 
addressed the question of the etiology of atherosclerotic 
disease.  He stated that Type II diabetes mellitus was a 
major risk factor for the disorder and that the veteran's 
significant carotid atherosclerotic disease far exceeded what 
would be expected in a patient of his age.  

Additional medical records from the Callaway Medical Clinic 
dated from January to August 2003 are of record.  In 
January 2003 it was reported that the veteran still had 
headaches but that they were not as bad as they had been 
before the STA-MCA bypass surgery at the Mayo Clinic in 
December 2001.  The treatment entries show diagnoses of 
diabetes mellitus and progressive peripheral neuropathy.

VA outpatient treatment records dated from 2001 to March 2004 
are of record.  The records contain no reference to chronic 
headaches or dizziness.  

The veteran underwent a general medical examination in 
October 2003.  It was reported that Type II diabetes had been 
diagnosed in 2001.  His medical problems were noted to 
include TIA's and diabetic neuropathy involving both lower 
extremities.  Neurological examination was essentially intact 
except for scattered paresthesias over both upper and lower 
extremities, worse on the left, on light touch, pinprick, and 
monofilament examination.  

The diagnoses included Type II diabetes, carotid vascular 
disease, cervical spinal stenosis with subsequent cervical 
surgery, transient ischemic attacks, diabetic neuropathy and 
paresthesias from a previous TIA.  

In January 2004, at the request of the RO, the physician who 
had examined the veteran in October 2003 provided a further 
medical opinion regarding diabetic neuropathy.  The veteran 
was noted to have continuing paresthesias of both upper 
extremities for which there were a number of contributing 
factors, including previous TIA's, cervical disc disease, 
previous laminectomy and diabetes.  Overall, it appeared that 
the left-sided paresthesias were related to cervical disease.  
Progressive weakness and numbness of the left arm were likely 
due to cervical spondylosis.  The TIA's in 2001 affected the 
right arm and caused numbness of the hands and paresthesias 
in the left arm.  The cervical laminectomy and cerebral 
spinal fluid leak caused weakness and numbness in the arms.  
The report contained the following language:

"It appears that the veteran's cervical 
disease and TIA's have more likely than 
not caused the paresthesias and sensation 
changes in both upper extremities, and 
are less likely being caused by his 
diabetes.  It is this examiner's opinion 
that it is impossible to separate out 
symptoms of diabetic neuropathy and other 
concurrent conditions of the veteran's 
extremities because this information is 
not able to be obtained via current 
medical science..."


Service Connection for Polyneuropathy

The record does not show that any form of polyneuropathy was 
manifest before 2001, and the veteran does not contend 
otherwise.  Accordingly, service connection cannot be granted 
on the basis of direct service incurrence or under the 
presumption of service incurrence that applies to organic 
diseases of the nervous system that become manifest within 
one year after separation.  

The question of whether polyneuropathy is proximately due to 
or the result of service-connected diabetes mellitus is 
complicated by the fact that the veteran has a complex 
medical history that includes other disabilities that are 
shown to have resulted in neurological deficits in the 
extremities, including cervical spondylosis and stenosis for 
which surgery has been preformed, transient ischemic attacks, 
and carotid artery disease treated with two endarterectomies 
and a bypass procedure.  

The question of whether the veteran's polyneuropathy is the 
result of diabetes rather than one or more of the other 
disorders is medical in nature and must be resolved through 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Only two medical opinions have been offered in this 
case, that of Dr. RJS and that of a VA examining physician.  
The CAVC has stated that in evaluating the probative value of 
medical evidence, "[t]he probative value of the medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 
Id.  

The opinions of the private physician and the VA physician 
are essentially consistent in supporting a finding that the 
veteran has neuropathy associated with diabetes.  The opinion 
of Dr. RJS asserts that neuropathy is as likely as not 
associated with diabetes but focuses in large part on risk 
factors rather than proof of actual causation.  Whether his 
statements by themselves would be sufficient to support a 
grant of service connection for secondary polyneuropathy need 
not be decided since two statements by a VA physician contain 
a diagnosis of diabetes neuropathy.

In denying service connection for diabetic polyneuropathy the 
RO appears to have relied primarily on the January 2004 
opinion by this VA physician to the effect that neuropathy in 
the veteran's upper extremities originated in the 
nonservice-connected disorders which had preexisted the 
diagnosis of diabetes, such as cervical spine disease, 
carotid artery disease and transient ischemic attacks, and 
that it was impossible to separate out symptoms of diabetic 
neuropathy.  However, an unequivocal diagnosis of diabetic 
neuropathy had previously been set forth at the October 2003 
VA examination, and nothing in the language of the examiner's 
January 2004 opinion in any way rescinds or disavows that 
diagnosis.  Furthermore, the opinion is directed at the upper 
extremities and omits any reference to the lower extremities, 
where neuropathy is documented.  

The diagnosis of diabetes neuropathy is by definition 
conclusive medical evidence that the veteran has current 
neuropathy related to the service-connected diabetes 
mellitus.  The fact that the examiner could not separate out 
the symptoms of diabetic neuropathy from the tangle of 
symptoms associated with other disorders does not diminish 
the validity of the diagnosis of a coexisting diabetic 
neuropathy.  

Further evidentiary development will be necessary to 
medically document the nature and severity of all symptoms of 
diabetic neuropathy, but that effort need not delay the 
granting of service connection for polyneuropathy, given what 
the Board considers to be an inadequate evidentiary basis for 
doing so in the current record.  

Accordingly, the Board finds that the positive and negative 
evidence of record in this case is at least in relative 
equipoise and that a proper basis for the granting of service 
connection for polyneuropathy as secondary to 
service-connected diabetes mellitus is established.  
38 U.S.C.A. § 5107 (West 2002).  


Carotid Artery Disease As Secondary to Service-Connected 
Diabetes Mellitus

Carotid artery disease is shown in the medical evidence of 
record to be a manifestation of an underlying atherosclerotic 
disease process.  

No manifestations of this disorder were documented during 
service or until many years after separation.  The granting 
of service connection on a direct or presumptive basis is 
therefore precluded.  

The veteran has made no argument or presented evidence that 
would tend to support a finding that the post service 
atherosclerosis is in any way related to military service.  
The service-connected claim is therefore limited to the 
question of secondary service connection.  

The medical evidence pertaining to the secondary service 
connection issue includes statements of medical opinion that 
are contradictory.  In support of the veteran's claim is the 
opinion of Dr. RJS to the effect that Type II diabetes 
mellitus is known to be a major risk factor in the 
development of atherosclerotic disease and that the veteran's 
disease far exceeds that which would be expected in someone 
his age.  

Dr. RJS's opinion, however, stops short of a declaration that 
it is as likely as not that diabetes caused the onset of 
atherosclerosis and it frames the conclusion as to the effect 
of diabetes mellitus by merely noting increased risk 
associated with diabetes.  The finding of a risk factor is 
insufficient by itself to satisfy the statutory standard by 
which entitlement to a VA benefit can be established, namely, 
that there be an approximate balance of evidence regarding 
the merits of an issue material to the determination.  
38 U.S.C.A. § 5107.  Identifying a risk factor is not the 
equivalent of proof of actual causation since it does not 
involve consideration of the circumstances of the veteran's 
individual case.  

Any conclusion to be drawn from Dr. RJS's statements that 
atherosclerotic disease is the result of diabetes mellitus in 
the veteran's individual case conflicts with the January 2004 
VA medical opinion which concludes that such was not the 
case.  The examiner noted that the vascular disease appeared 
to have been present for some time before the diagnosis of 
diabetes in 2001.  The value of the VA opinion is not 
diminished by the fact that it was provided in connection 
with RO inquiry regarding erectile dysfunction, a disorder 
not presently at issue on appeal.  

The examiner's opinion that the veteran had "longstanding and 
very severe" vascular disease that predated diabetes mellitus 
is based on a review of all of the medical evidence of 
record.  

The Board therefore finds that the VA opinion has substantial 
probative value and provides the best evidentiary basis for 
deciding the secondary service claim.  See Guerrieri, supra.  
The opinion is unambiguous, is based on an accurate factual 
premise, and reflects a comprehensive review of the record.  
See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993).  

On the basis of this opinion, the Board must find that the 
evidence does not establish that carotid artery disease is 
proximately due to, the result of, or aggravated by  the 
service-connected diabetes mellitus.  See Allen supra.  

Where proximate causation of a disability by an underlying 
service-connected disability is not shown, service connection 
may still be granted, on the basis of aggravation, for any 
additional impairment or increment of disability caused by 
service-connected disability.  See Allen, Id.  In this case, 
no medical evidence that service-connected diabetes mellitus 
results in an increment of additional carotid artery disease 
pathology is of record.  

Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Service Connection for Headaches

The CAVC has held that in order to establish service 
connection for a disability, the evidence must show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service and, (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service department medical records do not document the 
presence of headaches or a chronic headache disorder during 
service.  Headaches are not documented in the record on 
appeal until 2001.  There is no medical evidence suggesting 
that the post service headaches are related to service or to 
a disability incurred in service.  

To the contrary, the post service headaches are shown to have 
had their onset more or less contemporaneously with the 
bypass surgery performed in December 1971.  A diagnosis of 
tension or cluster headaches was entertained when the veteran 
was admitted to a period of hospitalization, but subsequent 
records contain no reference to either diagnosis, and it 
appears that Dr. RJS has associated the headaches with the 
carotid artery disease.  The record provides no basis for a 
contrary conclusion.  

To the extent that the headaches are associated with carotid 
artery disease, service connection must be denied in light of 
the decision herein to deny service connection for that 
disability.  

Accordingly, a preponderance of the evidence of record is 
against the claim of service connection for headaches and the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); Alemany, supra.


Service Connection for Dizziness

The CAVC has held that in order to establish service 
connection for a disability, the evidence must show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service and, (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service medical records contain no reference to dizziness or 
to a disorder manifested by dizziness.  

The post service medical record contains no reference to 
dizziness at any time other than during the hospitalization 
in 2000 for a transient ischemic attack, and it is clear that 
the dizziness present at that time was associated with such 
attack.  Dizziness was also noted after the May 2001 
endarterectomy performed to treat carotid artery disease.  
The veteran's TIAs are shown by the medical evidence to be 
the result of carotid artery disease, for which service 
connection has been denied.  There is no other evidence of 
record that would serve to establish a relationship between 
any post service dizziness and military service.  
Accordingly, a preponderance of the evidence is against the 
claim for service connection for dizziness and the appeal 
must be denied.  38 U.S.C.A. § 5107 (West 2002); Alemany, 
supra.


ORDER

Entitlement to service connection for polyneuropathy as 
secondary to service-connected diabetes mellitus is granted.  

Entitlement to service connection for carotid artery disease 
as secondary to diabetes mellitus is denied.  

Entitlement to service connection for headaches is denied.

Entitlement to service connection for dizziness is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA among other changes in the law, expanded the VA 
notification and duty to assist obligations owed to 
claimants.  The CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and to remand where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The record shows that in July 2003 the RO sent a letter to 
the veteran that substantially complies with the requirements 
of the VCAA as to each of the issues on appeal with the 
exception of that of entitlement to a TDIU.  The Board 
believes that a remand is required to accord the RO an 
opportunity to comply with the VCAA requirements as to that 
issue.  

In addition, before the merits of the TDIU claim can be 
considered, it will be necessary, in light of the decision 
herein to grant service connection for diabetic 
polyneuropathy, for the RO to assign an initial disability 
evaluation for that disorder following completion of all 
necessary evidentiary development, including a VA 
neurological examination, as well as a psychiatric 
examination to assess contemporaneous disablement due to the 
service-connected PTSD.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
disabilities during the previous two year 
period.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special neurological/endocrinological and 
psychiatric examinations of the veteran 
by appropriate medical specialists 
respectively including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of 
service-connected disabilities and their 
impact on the veteran's ability to work.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issue:

Have the veteran's service-connected 
disabilities either individually or in 
the aggregate rendered him unemployable 
for VA compensation purposes?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
assign an initial disability evaluation 
for diabetic polyneuropathy and 
readjudicate the issue of entitlement to 
a TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to the 
final outcome warranted; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to a TDIU, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



